DETAILED ACTION
This office action is response to 10/12/2021. Claims 1-4, 6, 8-11, 14-16 and 18-20 are amended. Claims 5, 7, 12-13 and 17 cancelled. Claims 1-4, 6, 8-11, 14-16 and 18-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-7 in Remarks, filed 10/12/2021, with respect to claims 1-4, 6, 8-11, 14-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathur (US 2018/0316867 A1) in view of Mills (US 2019/0266869 A1) , have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-4, 6, 8-11, 14-16 and 18-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 15, the prior art of record, specifically Mathur (US 2018/0316867 A1) teaches a method of adjusting the field of view of a flame detector, the method comprising; receiving, from a camera, an image of an environment; determining a field of view of a flame detector based on an offset of the flame detector from the camera; displaying the image of the environment with the field of view of the flame detector overlaid on the image; receiving an input to adjust the field of view of the flame detector (Fig. 1, flame detection system 100, para 41, flame detection application 120 detect a flame in environment 105 within the field of view 140 of flame detector 102, 
Prior art of record, Mills (US 2019/0266869 A1)  teaches a method of detecting smoke in a field of view, comprising: collecting a plurality of electronic images of said field of view with an image collection device, wherein each of said electronic images includes a plurality of pixels each defined by a quantitative pixel value; comparing each of said pixel values in each of said plurality of electronic images to a predetermined pixel value threshold; calculating a quantitative image pixel value representative of the number of said pixels having pixel values exceeding said predetermined pixel value threshold if any of said individual pixel values exceeds said predetermined pixel value threshold; and activating an alarm if said image portion value for at least one of said corresponding portions is less than said predetermined image portion value threshold (para 09, method includes collecting plurality of electronic images using an image collection device includes a plurality of pixels and detect large objects in the field of view, para 119, A large number of pixels exceeding pixel value threshold in the field of view 26 is a large change, such as person or object, and small number of pixels exceeding the pixel value threshold indicates smoke-like material is present).
However, the prior arts of record fail to teach, make obvious, or suggest, a flame detector system, comprising: a flame detector, comprising: a housing, a flame sensor disposed in the housing and arranged to detect a flame within a field of view of the flame sensor,  controller being programmed to store a location of plurality of targets in an initial detection coverage area within first image; 


None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-4, 6, 8-11, 14-16 and 18-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689